Name: 95/592/EC: Council Decision of 22 December 1995 concerning the conclusion of the results of negotiations with certain third countries under GATT Article XXIV:6 and other related matters
 Type: Decision
 Subject Matter: agricultural activity;  international trade;  tariff policy;  cooperation policy;  European construction
 Date Published: 1995-12-30

 Avis juridique important|31995D059295/592/EC: Council Decision of 22 December 1995 concerning the conclusion of the results of negotiations with certain third countries under GATT Article XXIV:6 and other related matters Official Journal L 334 , 30/12/1995 P. 0038 - 0051COUNCIL DECISION of 22 December 1995 concerning the conclusion of the results of negotiations with certain third countries under GATT Article XXIV:6 and other related matters (95/592/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with Article 228 (2) first sentence thereof,Having regard to the proposal from the Commission,Whereas the Community has entered into negotiations under the General Agreement on Tariffs and Trade (GATT) Article XXIV:6; whereas these negotiations have resulted in agreements with Australia, Chile, Japan, New Zealand and Thailand;Whereas it was also in the interest of the Community to resolve certain other outstanding issues in the agricultural sector with the parties concerned;Whereas it is in the interest of the Community to approve these agreements,HAS DECIDED AS FOLLOWS:Article 1 The following agreements and letters are hereby approved on behalf of the Community:- Agreement for the conclusion of negotiations between the European Community and Australia under Article XXIV:6 (Annex I),- Exchange of letters between the European Community and Australia for the conclusion of negotiations under Article XXIV:6 (Annex I),- Side letter between the European Community and Australia (Annex I),- Agreement for the conclusion of negotiations between the European Community and Chile under Article XXIV:6 (Annex II),- Negotiations between the European Community and Japan under Article XXIV:6 (Annex III),- Agreement for the conclusion of negotiations between the European Community and New Zealand under Article XXIV:6 (Annex IV),- Agreement for the conclusion of negotiations between the European Community and the Kingdom of Thailand (Annex V).The texts of the acts referred to in the first paragraph are attached to this Decision.Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the agreements and letters in order to bind the Community.Done at Brussels, 22 December 1995.For the CouncilThe PresidentL. ATIENZA SERNA